t c memo united_states tax_court seventeen seventy sherman street llc martin wohnlich tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date jennifer e benda jeffry j erney james n mastracchio and jay r nanavati for petitioner sara j barkley melinda k fisher courtney l frola and luke d ortner for respondent memorandum findings_of_fact and opinion marvel judge respondent issued a notice of final_partnership_administrative_adjustment fpaa pursuant to sec_6223 to martin wohnlich the tax_matters_partner tmp of seventeen seventy sherman street llc seventeen seventy a colorado limited_liability_company in the fpaa respondent disallowed seventeen seventy’s claimed charitable_contribution_deduction for relating to its grant of interior and exterior conservation easements restricting the use of the mosque of the el jebel shrine of the ancient arabic order of nobles of the mystic shrine el jebel shrine pincite sherman street denver colorado petitioner its tmp timely filed a petition contesting respondent’s determination the issues for decision are whether seventeen seventy is entitled to a charitable_contribution_deduction pursuant to sec_170 for its contribution of interior and exterior conservation easements on the el jebel shrine if so the proper amount of the deduction and whether seventeen seventy is liable for a gross_valuation_misstatement penalty pursuant to sec_6662 b and h unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar or in the alternative for an accuracy-related_penalty pursuant to sec_6662 and b or findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts are incorporated herein by this reference at the time the petition was filed seventeen seventy’s principal_place_of_business was in colorado i background in continental oil field services inc continental oil purchased the real_property pincite and sherman street denver colorado sherman street properties for dollar_figure million the sherman street properties consist of a vacant lot used as a parking lot pincite sherman street parking lot and the el jebel shrine pincite sherman street petitioner was the majority owner of continental oil and in continental oil transferred ownership of the sherman street properties to seventeen seventy the sherman street properties are in an area of denver colorado commonly known as uptown the uptown neighborhood is one of the oldest neighborhoods in denver beginning in seventeen seventy held itself out as the owner of the sherman street properties and claimed income and deductions related to the sherman street properties on its federal_income_tax returns although seventeen seventy did not become the legal owner of the sherman street properties until continued ii preservation of the el jebel shrine construction of the el jebel shrine began in and was completed in it is listed on the national register of historic places and the council of the city and county of denver designated it as a structure for preservation landmark because of its historic and architectural significance because the el jebel shrine is a designated landmark proposed structural changes or material renovations to its exterior were subject_to the approval of the denver landmark preservation commission landmark commission however under local ordinances in effect in designation as a landmark did not obligate property owners to rehabilitate deteriorating structures did not prohibit building demolition and did not protect the interior of the building moreover the landmark commission was unable to monitor and prevent neglect of properties designated as landmarks and such properties sometimes fell into disrepair for continued the members of seventeen seventy considered it the equitable owner of the sherman street properties from through structures designated as landmarks are subject_to regulation under denver revised municipal code chapter 30--landmark preservation the interior of the el jebel shrine includes many original features from its construction in including ornate stenciling gilded bronze elevator doors tiffany glass ornate woodworking detailed hardware and steam heating these reasons a conservation_easement in denver generally provides stronger protections such as building monitoring and prohibition of demolition than designation as a landmark iii planned development of the el jebel shrine and the parking lot following the purchase of the sherman street properties by continental oil and the transfer of the properties to seventeen seventy the members of seventeen seventy initially intended to develop the interior of the el jebel shrine into residential condominiums seventeen seventy purchased architectural drawings engineering and traffic studies and financial projections for the purpose of developing the el jebel shrine into condominiums architect david tryba created the architectural drawings purchased by seventeen seventy mr tryba is a preservation architect with extensive experience in historic structures the members of seventeen seventy hired mr tryba to assist them in developing the el jebel shrine into condominiums mr tryba however proposed an alternative development plan with the goal of preserving the interior and exterior of the el jebel shrine and permitting development of the parking lot his development plan involved using the preservation of the el jebel shrine as leverage to induce the city of denver to modify the zoning restrictions governing the use and development of the sherman street properties these zoning restrictions were contained in planned unit development pud which governed the use of the sherman street properties from the time continental oil purchased the sherman street properties through date under pud the primary intended use of the el jebel shrine was as a cultural center theater and rental center for events pud permitted the development of residential condominium units within the el jebel shrine but limited the commercial and residential development of the parking lot in accordance with mr tryba’s development plan seventeen seventy began negotiations with the community planning and development agency cpda of the city of denver regarding a proposed pud changing the permitted use of the sherman street properties the imposition of conservation easements on both the interior and exterior of the el jebel shrine an application_for a variance from the city park natural history museum mountain view preservation view a pud amends the regional zoning maps to provide for specified uses or other conditions on designated property ordinance view plane variance that would permit a highrise structure to be built on the parking lot seventeen seventy’s obligation to rehabilitate the el jebel shrine and cpda’s recommendations that the city of denver’s voting boards approve the proposed pud and the view plane variance cpda’s position during the negotiations was that it would not recommend approval of either the proposed pud or the view plane variance unless seventeen seventy committed to granting interior and exterior conservation easements on the el jebel shrine and committed to funding certain rehabilitation projects on the el jebel shrine seventeen seventy’s position was that it would most likely construct condominiums within the el jebel shrine if the proposed pud and the view plane variance were not granted seventeen seventy highly valued and negotiated for cpda’s recommendations that the city’s voting boards approve both the proposed pud and the view plane variance the negotiations ultimately led to an agreement development agreement between the city of denver and seventeen seventy wherein among other things seventeen seventy agreed to transfer interior and exterior conservation easements on the el jebel shrine to a the view plane is a restriction on the height of buildings from a specified view point within denver’s city park and is meant to preserve the view of the rocky mountain skyline from that view point designated charity historic denver inc historic denver if the city approved changes to the designated use of the parking lot and the el jebel shrine iv pud and the development agreement on or before date seventeen seventy submitted an application application for a zoning change on the sherman street properties requesting that the city of denver change the zoning from pud to pud application proposed that pud would eliminate the authorization to develop residential condominium units within the interior of the el jebel shrine the city of denver chose to have historic denver hold the conservation easements on behalf of the city and for the benefit of the public instead of holding the easements itself historic denver is a charitable_organization described in sec_501 whose mission is to preserve the historic fabric and distinctive architecture and cultural landscapes of denver historic denver fulfills its mission in part by accepting donations of conservation easements to protect historic properties it annually or semiannually visits properties upon which it holds conservation easements to monitor compliance with the easements historic denver may pursue legal remedies such as injunctive relief if a property is not maintained in accordance with the terms of an easement seventeen seventy submitted the final version of application on date pud permits one caretaker’s dwelling_unit in the el jebel shrine but does not permit any other residential use but would permit development on the parking lot up to feet subject_to the view plane restriction of feet on date seventeen seventy executed the development agreement on date the denver city council approved the development agreement and on date the mayor of denver executed the development agreement the development agreement included the following key provisions cpda planning staff would recommend approval to the city’s voting board_of pud if pud were to be approved seventeen seventy would be obligated to donate interior and exterior conservation easements on the el jebel shrine to historic denver seventeen seventy would apply for a view plane variance to permit development on the parking lot up to feet cpda planning staff would recommend approval of seventeen seventy’s view plane on date before the execution of the development agreement seventeen seventy and historic denver executed an agreement requiring that seventeen seventy deliver to historic denver interior and exterior conservation easements on the el jebel shrine upon approval of pud easement delivery agreement the easement delivery agreement provided that seventeen seventy was not required to deliver the interior and exterior conservation_easement deeds earlier than five years and one day from the completion of the rehabilitation work on the el jebel shrine as required by the development agreement variance request to the denver planning board planning board if the planning board approved the view plane variance allowing building on the parking lot up to feet seventeen seventy would be required to fund certain rehabilitation obligations phase i rehabilitation obligations toward the el jebel shrine when development occurred on the parking lot if the planning board approved the view plane variance allowing building on the parking lot up to feet seventeen seventy would be required to fund phase i rehabilitation obligations and certain additional rehabilitation obligations phase ii rehabilitation obligations toward the el jebel shrine when development occurred on the parking lot and if the planning board denied the view plane variance request seventeen seventy would not be required to fund either the phase i or phase ii seventeen seventy was prohibited from negotiating directly with the planning board because the planning board is an independent quasi-judicial board in charge of reviewing view plane variance requests seventeen seventy could and did however negotiate with cpda to recommend approval of the view plane variance to the planning board the estimated cost of the phase i and phase ii rehabilitation obligations on the el jebel shrine was between dollar_figure and dollar_figure million seventeen seventy planned to fund the rehabilitation obligations using its own funds and available grant funds rehabilitation obligations collectively rehabilitation obligations toward - - the el jebel shrine on the same day that the denver city council approved the development agreement between seventeen seventy and the city of denver ordinance the denver city council approved application changing the zoning on the sherman street properties to pud ordinance ordinance sec_27 and sec_28 became effective on date at that time seventeen seventy became obligated under the development agreement to grant interior and exterior conservation easements on the el jebel shrine to historic denver v view plane variance on date seventeen seventy submitted a view plane variance request to the planning board seventeen seventy requested approval to build a structure on the parking lot up to feet the planning board is a quasi-judicial board that holds hearings on view plane variance requests and ultimately rules on the rehabilitation obligations are defined in a historic_structure assessment attached as an exhibit to the development agreement the historic_structure assessment’s summary of recommendations for rehabilitating the el jebel shrine defines the scope of the rehabilitation obligations the mayor of denver approved and signed ordinance sec_27 and sec_28 on date and both ordinances were published in the daily journal on date local denver law provides that such ordinances are effective after final passage and publication such requests the planning board--not cpda or the denver city council --has the exclusive authority to grant a view plane variance request however in accordance with the development agreement cpda recommended that the planning board approve the view plane variance request on date the planning board held a hearing on the view plane variance request at the hearing members of the planning board were informed that seventeen seventy was obligated to grant the interior and exterior conservation easements on the el jebel shrine regardless of the outcome of the view plan variance request the board members were also instructed that the rehabilitation obligations were contingent on their approval of the view plane variance request on date the planning board approved seventeen seventy’s request for a view plane variance permitting a structure to be built on the parking lot up to feet cpda’s recommendation to the planning board to approve seventeen seventy’s view plane variance request was influential in the planning board’s approval of the request indeed the planning board would not have approved the view plane variance request without cpda’s recommendation and seventeen seventy’s agreement to convey interior and exterior conservation easements on the el jebel shrine vi conservation easements on the el jebel shrine on date seventeen seventy granted to historic denver deeds of conservation_easement in gross for preservation of the exterior facade of the el jebel shrine exterior easement and preservation of the interior spaces of the el jebel shrine interior easement the deeds were recorded on that same day both the interior and exterior easements provide historic denver with the authority to prohibit deterioration of the el jebel shrine and provide that seventeen seventy is obligated to pay the costs for rehabilitation and preservation vii consideration received in exchange for the easements under the terms of the development agreement seventeen seventy received as consideration for the grant of the interior and exterior easements the approval of pud and cpda’s recommendation to the planning board to approve the view plane variance petitioner introduced the expert report of alfred although seventeen seventy’s obligation to grant the interior and exterior easements arose in date the deeds were not executed until date this approximately 11-month delay was the result of difficulties that arose in drafting the easement deeds the substantial documentation required to establish a baseline for the easements and historic denver’s being lightly staffed and relying on pro bono counsel medina for purposes of valuing the approval of pud petitioner did not value cpda’s recommendation to the planning board to approve the view plane variance viii federal_income_tax reporting seventeen seventy filed a form_1065 u s return of partnership income with attached form_8283 noncash charitable_contributions for seventeen seventy engaged bonnie roerig from bonnie roerig associates llc to prepare an appraisal report to value the interior and exterior easements in the appraisal report ms roerig indicated that the interior easement had a fair_market_value fmv of dollar_figure and the exterior easement had a fmv of dollar_figure for a total fmv of the contributed easements of dollar_figure ms roerig valued mr medina has extensive experience in valuing commercial real_estate in colorado and we recognized him as an expert for purposes of valuing the parking lot and the approval of pud mr medina’s report valued the parking lot immediately before and after the approval of pud on date he determined that the fmv of the parking lot before the approval of pud was dollar_figure and the fmv of the parking lot after approval of pud was dollar_figure resulting in an increase in value of the parking lot of dollar_figure mr medina attributed the parking lot’s increased value to the increase in the maximum height for building on the parking lot to feet mr medina did not consider the entitlements of the view plane variance in his report ms roerig’s appraisal report contains a mathematical error incorrectly stating that the value of the exterior easement is of dollar_figure dollar_figure the interior and exterior easements as of date the date the easements were contributed seventeen seventy also engaged karl leppman a tax attorney to provide advice regarding the requirements of sec_170 and the regulations governing charitable_contributions and sarah knight a certified_public_accountant to prepare its form_1065 mr leppman provided comments to seventeen seventy on drafts of the conservation_easement deeds and comments regarding ms roerig’s appraisal of the easements he further advised seventeen seventy that if it received a substantial benefit in exchange for the grant of the easements it had to reduce the amount of its charitable_contribution_deduction by the fmv of the consideration received mr leppman did not review seventeen seventy’s form_8283 on the form_8283 seventeen seventy described the donated property as interior and exterior easements with an appraised fmv of dollar_figure it did not report any consideration received in the form of a bargain sale on section b part i line g of form_8283 seventeen seventy claimed a noncash charitable_contribution_deduction of dollar_figure ix fpaa and amendment to answer on date respondent mailed the fpaa to petitioner determining that seventeen seventy had failed to establish that the contribution of the interior and exterior easements met the requirements of sec_170 and consequently disallowing seventeen seventy’s entire claimed charitable_contribution_deduction in the alternative respondent determined that if the contribution of the interior and exterior easements met the requirements of sec_170 the fmv of the interior and exterior easements was dollar_figure in an amendment to answer respondent asserted that if the contribution of the interior and exterior easements met the requirements of sec_170 the fmv of the interior and exterior easements was dollar_figure respondent further asserted in the amendment to answer that an accuracy-related_penalty applied to the underpayment_of_tax attributable to the disallowed charitable_contribution_deduction respondent’s primary assertion was that an accuracy-related_penalty equal to of the underpayment for a gross_valuation_misstatement pursuant to sec_6662 b and h applied alternatively respondent asserted that the applicable penalty equaled of the underpayment because of negligence or disregard of rules or regulations under sec_6662 a substantial understatement of income_tax under sec_6662 or a substantial_valuation_misstatement under sec_6662 opinion i introduction respondent determined that seventeen seventy’s contribution of the interior and exterior easements did not qualify as a charitable_contribution_deduction under sec_170 this determination is presumed correct and petitioner must disprove it in order to prevail see rule a 290_us_111 see also 308_us_488 stating that deductions are a matter of legislative grace to which taxpayers must prove their entitlement sec_7491 shifts the burden_of_proof to the commissioner in certain circumstances petitioner does not assert nor has he proven that he is entitled to a shift in the burden_of_proof under sec_7491 accordingly petitioner bears the burden_of_proof with respect to respondent’s determination that seventeen seventy’s contribution of the interior and exterior easements did not qualify as a charitable_contribution_deduction under sec_170 ii charitable_contribution deductions a introduction sec_170 provides that a deduction is allowed for any charitable_contribution for which payment is made within the taxable_year if a taxpayer makes a charitable_contribution in property other than money the amount of the contribution is equal to the fmv of the property at the time of contribution sec_1_170a-1 income_tax regs generally taxpayers are not entitled to deduct gifts of property that consist of less than the taxpayers’ entire_interest in that property sec_170 an exception to this general_rule is that taxpayers are permitted to deduct the value of a contribution of a partial interest in property that constitutes a qualified_conservation_contribution as defined in sec_170 sec_170 for a contribution to constitute a qualified_conservation_contribution conservation_easement the taxpayer must show that the contribution is of a qualified_real_property_interest to a qualified_organization and exclusively for conservation purposes sec_170 for the donation to be deductible the conservation_purpose must be protected in perpetuity sec_170 sec_1_170a-14 income_tax regs contributions of property generally cannot constitute a charitable_contribution if the contributor expects a substantial benefit in return 477_us_105 see also 135_tc_471 aff’d 668_f3d_888 7th cir however a taxpayer who receives goods or services in exchange for a contribution of property may still be entitled to a charitable_contribution_deduction if the taxpayer makes a contribution that exceeds the fmv of the benefit the taxpayer receives and makes the excess payment with the intention of making a gift sec_1_170a-1 income_tax regs see also am bar endowment u s pincite if the taxpayer satisfies these requirements the taxpayer is entitled to a deduction not to exceed the fmv of the property the taxpayer transferred less the fmv of the goods or services received sec_1_170a-1 income_tax regs b parties’ arguments respondent first contends that seventeen seventy is not entitled to a charitable_contribution_deduction because seventeen seventy received noncash this test has been applied to cases in which the payment is made in property other than money see 135_tc_471 aff’d 668_f3d_888 7th cir see also 902_f2d_1540 fed cir consideration in exchange for the interior and exterior easements that reduces seventeen seventy’s claimed charitable_contribution_deduction to zero alternatively respondent contends that the interior easement does not serve a conservation_purpose under sec_170 because it does not provide for regular public visual access pursuant to sec_1_170a-14 income_tax regs seventeen seventy is not entitled to a charitable_contribution_deduction because it failed to obtain a contemporaneous written acknowledgment meeting the requirements of sec_170 and failed to disclose that the charitable_contribution was made by means of a bargain sale on form_8283 pursuant to sec_1_170a-13 income_tax regs and ms roerig overstated the value of the interior and exterior easements in her appraisal reportdollar_figure respondent contends that seventeen seventy’s charitable_contribution_deduction is reduced to zero because seventeen seventy did not have the requisite charitable intent to make a charitable donation see sec_1 170a- h i income_tax regs and seventeen seventy failed to value the consideration it received in exchange for the conservation easements because we find that the grant of the interior and exterior easements was part of a quid pro quo exchange and seventeen seventy failed to prove that the fmv of the easements exceeded the consideration it received in the exchange the grant of the easements does not qualify for a charitable_contribution_deduction pursuant to sec_170 see sec_1_170a-1 income_tax regs accordingly we need not address any of the other grounds respondent asserts in disallowing seventeen seventy’s claimed charitable_contribution_deduction petitioner contends that the fmv of the interior and exterior easements exceeded the consideration seventeen seventy received by dollar_figure and seventeen seventy is entitled to a charitable_contribution_deduction in this amount petitioner also contends that because seventeen seventy intended to make a charitable_contribution of the interior and exterior easements at the time the parties executed the development agreement seventeen seventy had the requisite charitable intent see sec_1_170a-1 income_tax regs seventeen seventy complied with all substantiation requirements including the contemporaneous written acknowledgment requirement or alternatively that respondent waived his argument regarding seventeen seventy’s compliance with the substantiation requirements and that seventeen seventy’s contribution of the interior and exterior easements was not a bargain sale and the interior petitioner concedes that seventeen seventy received consideration of dollar_figure in exchange for the interior and exterior easements and thus petitioner concedes that seventeen seventy is not entitled to its claimed dollar_figure charitable_contribution_deduction respondent contends that seventeen seventy failed to substantiate its claimed deduction because it failed to obtain a contemporaneous written acknowledgment meeting the requirements of sec_170 and failed to disclose that the charitable_contribution was made by means of a bargain sale on form_8283 pursuant to sec_1_170a-13 income_tax regs we have previously held that the failure to obtain a contemporaneous written acknowledgment meeting the requirements of sec_170 and the failure to continued easement complies with the sec_1_170a-14 income_tax regs continued properly disclose a bargain sale may foreclose a claimed charitable_contribution_deduction in its entirety see viralam v commissioner 136_tc_151 boone operations co llc v commissioner tcmemo_2013_101 petitioner contends that the plain language of sec_170 requires a description and good-faith estimate of the value of consideration received only from the donee organization ie historic denver and not from a third party ie the city of denver petitioner further contends that the transfer of the interior and exterior easements to historic denver was not a bargain sale and thus it had no obligation to report any consideration received on section b part i line g of form_8283 under sec_1_170a-13 income_tax regs instead petitioner contends that any consideration received would have reduced the appraised market_value of the interior and exterior easements and would have been reported on section b part i line c appraised fair_market_value or line h amount claimed as a deduction we find dubious petitioner’s contentions that seventeen seventy was not required to report the consideration it received from the city of denver in exchange for the easements and that it therefore complied with the requirements of sec_170 the grant of the easements was a complex negotiation among seventeen seventy the city of denver and historic denver historic denver’s role however was largely as the city of denver’s designee to hold the easements thus we generally find persuasive respondent’s argument that seventeen seventy was required to disclose the consideration it received in exchange for the easements to substantiate its deduction under sec_170 however because we hold that the grant of the interior and exterior easements was part of a quid pro quo exchange and seventeen seventy failed to prove that the fmv of the easements exceeded the consideration it received in the exchange we do not decide whether seventeen seventy failed to substantiate its claimed deduction because it failed to obtain a contemporaneous written acknowledgement meeting the requirements of sec_170 or failed to disclose that the charitable_contribution was made by means of a bargain sale on form_8283 pursuant to sec_1_170a-13 income_tax regs public access requirement or alternatively sec_1_170a-14 income_tax regs is invalid to the extent it requires public access in contravention of sec_170 c deductibility of the grant of conservation easements a taxpayer’s contribution is deductible only if and to the extent it exceeds the market_value of the benefit received am bar endowment u s pincite the supreme court has stated that ‘ t he sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration ’ 490_us_680 quoting am bar endowment u s pincite see also sec_1_170a-1 income_tax regs the court_of_appeals for the tenth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has elaborated that ‘a charitable gift or contribution must be a payment made for detached and disinterested motives this formulation is designed to ensure that the payor’s primary purpose is to assist the charity and not to secure some benefit personal to the payor’ 843_f2d_418 10th cir quoting 822_f2d_844 9th cir aff’g 83_tc_575 aff’d sub nom 490_us_680 the consideration received by the taxpayer need not be financial medical educational scientific religious or other_benefits can be consideration that vitiates charitable intent 819_f2d_1212 1st cir aff’d 490_us_680 in determining whether a payment is a contribution or a gift the relevant inquiry is whether the transaction in which the payment is involved is structured as a quid pro quo exchange hernandez v commissioner u s pincite in ascertaining whether a given payment was made with the expectation of anything in return courts examine the external features of the transaction in question this avoids the need to conduct an imprecise inquiry into the motivations of individual taxpayers id pincite christiansen v commissioner f 2d pincite the taxpayer claiming a deduction must at a minimum demonstrate that he purposely contributed money or property in excess of the value of any benefit he received in return am bar endowment u s pincite see also rolfs v commissioner t c pincite under sec_1_170a-1 income_tax regs the taxpayer must show that he or she intended to make a charitable_contribution in an amount that exceeded the fmv of the consideration received in the exchange and that he or she actually made a charitable_contribution in an amount that exceeded the fmv of that consideration in pollard v commissioner tcmemo_2013_38 we denied a taxpayer’s claimed charitable_contribution_deduction for the contribution of conservation easements to boulder county colorado when the contribution was part of a quid pro quo exchange for boulder county’s approval of the taxpayer’s subdivision exemption request in pollard we held that the taxpayer did not convey the conservation easements with detached and disinterested motives but rather used them as a bargaining chip to secure the benefit of the subdivision exemption further we noted that the taxpayer did not establish that the value of the conservation easements exceeded the value of the subdivision exemption granted to him and thus he had not met his burden of establishing he was entitled to a charitable_contribution_deduction under sec_1_170a-1 and income_tax regs pollard v commissioner at n similarly in derby v commissioner tcmemo_2008_45 wl we denied the taxpayers’ claimed charitable_contribution deductions because they failed to prove that the fmv of their contributions to a health care organization exceeded the fmv of the consideration they received in derby a number of primary care physicians negotiated to sell their independent practice association to sutter health a corporation that managed a regional health care system the physicians and sutter health entered into three agreements a professional services agreement whereby the physicians would become shareholder-employees of sutter health physician employment agreements whereby the physicians agreed to practice medicine for sutter health in exchange for compensation and asset purchase agreements purchase agreements under the purchase agreements sutter health agreed to purchase all fixtures and personal_property used in each physician’s business sutter health and the selling physicians further agreed that the purchase_price was less than the fmv and that the difference between the two values constituted a charitable_contribution although the physicians attempted to separate the purchase agreements from the other contractual agreements we concluded that the professional services agreements and the physician employment agreements were integral to and legally interdependent with the purchase agreements therefore the entire series of contractual agreements had to be analyzed in deciding whether a bargain sale occurred id wl at we concluded that given the nature of the transaction the physicians’ intangible assets functioned as leverage in the negotiations and that their transfer resulted in an increase in the total consideration the physicians received in the transaction id at we denied the claimed deductions because the physicians failed to prove that the fmv of what they transferred exceeded the fmv of what they received furthermore we acknowledged that even if the consideration received is difficult to value we cannot simply disregard the consideration received in determining whether a quid pro quo existed that defeats donative_intent derby v commissioner wl at a quid pro quo analysis ordinarily requires two parts--we value the contributed conservation_easement and we value the consideration received in exchange for the easement see rolfs v commissioner t c pincite see also derby v commissioner tcmemo_2008_45 however when a taxpayer grants a conservation_easement as part of a quid pro quo transaction and fails to identify or value all of the consideration received in the transaction the taxpayer is not entitled to any charitable_contribution_deduction with respect to the grant of the conservation_easement because he has failed to comply with sec_170 and the regulations thereunder accordingly we need not reach a conclusion on the value of the interior and exterior easements because we conclude that petitioner where a substantial record of comparable easement sales exists the fmv of a conservation_easement is based on the sale prices of those comparable easements sec_1_170a-14 income_tax regs where as is the case here there is no established market for similar conservation easements and no record exists of sales of such easements the regulations provide that the fmv of a conservation_easement is equal to the difference between the fmv of the property it encumbers before the grant of the easement and the fmv of the encumbered property after the grant of the easement id failed to value all of the consideration seventeen seventy received in the quid pro quo exchange and therefore failed to prove that the fmv of the easements exceeds the value of the consideration seventeen seventy received in exchange for the easements see eg am bar endowment u s pincite pollard v commissioner t c memo 2013-dollar_figure the consideration received by seventeen seventy petitioner contends that the only valuable consideration seventeen seventy received in exchange for the contribution of the interior and exterior easements was the approval of pud respondent contends that in addition to the approval of pud seventeen seventy received approval of the view plane variance in exchange for the interior and exterior easements or alternatively in addition to proving that the fmv of the property transferred exceeded the fmv of the consideration received a taxpayer claiming a charitable_contribution_deduction also must prove that he made the excess payment with the intention of making a gift 477_us_105 see also revrul_67_246 1967_2_cb_104 providing that the excess payment must be made with the intention of making a gift because petitioner failed to prove that seventeen seventy contributed_property with a value greater than the fmv of the consideration seventeen seventy received in the quid pro quo exchange we need not decide whether seventeen seventy had the intention of making a gift petitioner contends that the approval of pud increased the value of the parking lot from dollar_figure to dollar_figure petitioner concedes that the dollar_figure increase in value of the parking lot is consideration seventeen seventy received in exchange for granting the interior and exterior easements cpda’s recommendation to the planning board to approve seventeen seventy’s view plane variance request petitioner contends that the development agreement is a divisible agreement that obligated seventeen seventy to contribute the interior and exterior easements to historic denver upon approval of pud by the denver city council and this was before and independent of the planning board’s consideration of the view plane variance thus petitioner argues that each component of the development agreement can stand on its own merit and seventeen seventy’s obligation_to_contribute the easements pursuant to the development agreement was solely in exchange for the approval of pud see eg 315_us_289 stating that whether a number of promises constitute one contract or a divisible contract is determined by inquiring into whether the parties assented to all of the promises as a single whole petitioner does not contend that cpda’s recommendation to the planning board to approve the view plane variance request is divisible from the grant of the interior and exterior easements indeed we have already found that the terms of the development agreement expressly required cpda to recommend approval of the view plane variance in exchange for the grant of the easements see supra p instead petitioner contends that variances from the view plane were exceedingly rare and that the independent nature of the planning board placed grave doubt over whether the cpda recommendation would have any influence over the planning board or any real value to the recipient of the recommendation we disagree the record establishes that seventeen seventy highly valued and negotiated for cpda’s recommendation to the planning board to approve the view plane variance the record further establishes that seventeen seventy used the easements as leverage to obtain cpda’s recommendation and ultimately the planning board’s approval of the view plane variance kerry buckey who represents both cpda and the planning board testified that the planning board follows cpda’s recommendation more than of the time wesley becker one of the principal members of seventeen seventy testified that seventeen seventy highly valued cpda’s recommendation to the planning board to approve the view plane variance and further testified that seventeen seventy was aware that cpda would not recommend approval of the view plane variance unless seventeen seventy committed to grant the interior and exterior easements we conclude that seventeen seventy committed to grant the easements in the quid pro quo exchange with the expectation that cpda’s recommendation would substantially increase the likelihood that the planning board would approve the view plane variance see eg 449_f2d_413 ct_cl holding that a sewing machine manufacturer was not entitled to a charitable_contribution_deduction for the sale of sewing machines to public schools at a discount because the manufacturer gave the schools a discount with the expectation that the students’ use would result in an increase in future sales we further conclude that cpda’s recommendation had substantial value because of the likelihood that the planning board would follow cpda’s recommendation accordingly cpda’s recommendation must be valued as part of seventeen seventy’s quid pro quo exchange see derby v commissioner t c memo respondent’s primary contention is that seventeen seventy received the planning board’s approval of the view plane variance in exchange for the grant of the interior and exterior easements while we agree with petitioner that the terms of the development agreement do not make approval of the view plane variance certain we nevertheless find persuasive respondent’s argument that the easements pud the view plane variance and the rehabilitation obligations were inextricably tied together because we find that seventeen seventy received as consideration cpda’s recommendation to the planning board to approve the view plane variance and find that cpda’s recommendation had substantial value which was not valued by seventeen seventy in determining its charitable_contribution_deduction we need not decide whether the planning board’s approval of the view plane variance was also consideration received as part of the quid pro quo exchange holding that the court cannot disregard difficult-to-value consideration in a quid pro quo exchange dollar_figure analysis of the quid pro quo exchange when a taxpayer makes a charitable_contribution as part of a quid pro quo exchange the taxpayer’s potential deduction under sec_1_170a-1 income_tax regs may not exceed the fmv of the property transferred to the charitable_organization less the value of the consideration received in exchange respondent contends that seventeen seventy’s potential deduction is dollar_figure petitioner contends that seventeen seventy’s potential deduction is dollar_figure we need not resolve the parties’ dispute regarding the value of the interior and exterior easements because seventeen seventy failed to value all of the consideration it received in the quid pro quo exchange and therefore is not entitled to any charitable_contribution_deduction under sec_170 in his opening brief respondent acknowledges the difficulty of putting a precise value on cpda’s recommendation however we agree with respondent’s contention that the testimony of mr becker and the considerable effort expended by seventeen seventy to obtain cpda’s recommendation show that seventeen seventy highly valued the recommendation morever we find that seventeen seventy could have estimated the value of the economic benefit it received from the planning board’s recommendation by introducing evidence of the value of the approval of the view plane variance and evidence regarding the impact that cpda’s recommendation had on the planning board’s approval seventeen seventy did not introduce such evidence petitioner has failed to provide any credible_evidence to permit us to accurately decide the value of all of the consideration seventeen seventy received in the quid pro quo exchange the development agreement provides seventeen seventy with both favorable entitlements ie zoning changes and unfavorable obligations ie the rehabilitation obligations if seventeen seventy had met its burden of valuing all of the consideration it received in the quid pro quo exchange see sec_1_170a-1 and income_tax regs its ultimate deduction if any would equal the fmv of the easements reduced by the consideration received in petitioner contends that the value of the approval of pud was dollar_figure petitioner does not value the effect of the view plane variance on the parking lot or cpda’s recommendation to approve the view plane variance and therefore does not value all of the consideration seventeen seventy received in the quid pro quo exchange respondent on the other hand values the contiguous parcel consisting of the el jebel shrine and the parking lot on date following the approval of pud and the view plane variance respondent does not provide a value of the contiguous parcel before approval of pud and the view plane variance however respondent argues that revenue projections seventeen seventy presented to the planning board regarding the view plane variance show that seventeen seventy did not have the requisite charitable intent see sec_1_170a-1 income_tax regs to qualify for a charitable_contribution_deduction to the extent respondent relies on the projections to value the consideration seventeen seventy received in the quid pro quo exchange we do not find the projections persuasive the projections estimate that a developer of the parking lot following approval of the view plane variance could earn a profit of approximately dollar_figure million we agree with petitioner that seventeen seventy’s projections to the planning board at best represent a potential reward for the developer of the sherman street properties and do not represent the fmv of the approval of pud and the view plane variance the exchange as adjusted for the burden of any rights relinquished under pud and the rehabilitation obligations see id because we conclude that petitioner did not meet his burden of proving that the fmv of the easements exceeds the value of the consideration seventeen seventy received in exchange for the contribution of the easements see sec_1_170a-1 income_tax regs we conclude that seventeen seventy is not entitled to a charitable_contribution_deduction accordingly we sustain respondent’s determination that the contribution of the interior and exterior easements did not qualify for a charitable_contribution_deduction under sec_170dollar_figure even assuming arguendo that we were to find petitioner’s valuation of the easements credible it would not alter our conclusion that seventeen seventy is not entitled to a charitable_contribution_deduction petitioner’s failure to value all of the consideration seventeen seventy received in the quid pro quo exchange precludes a charitable_contribution_deduction sec_1_170a-1 and income_tax regs iii accuracy-related penaltie sec_33 a introduction sec_6662 authorizes the imposition of a penalty on the portion of an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations any substantial_understatement_of_income_tax or any substantial_valuation_misstatement sec_6662 and b and if any part of the underpayment is attributable to a gross_valuation_misstatement the penalty is increased from to sec_6662 only one accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the reasons identified in sec_6662 sec_1_6662-2 income_tax regs because respondent raises the accuracy-related_penalty issue in his amendment to answer this issue constitutes a new_matter under rule a and respondent bears the sec_6221 provides that the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item is determined at the partnership level see also sec_6226 sec_301_6221-1 proced admin regs the determination under the fpaa or under the decision of a court regarding the applicability of any penalty relating to an adjustment to a partnership_item is deemed conclusive sec c but a partner may file a claim_for_refund on the ground the commissioner erroneously computed any computational adjustment necessary to apply the decision of the court and assert any partner-level defenses that may apply or challenge the amount of the computational adjustment sec_301_6221-1 and d proced admin regs burden_of_proof with respect to the penalty see rule a see also derby v commissioner tcmemo_2008_45 b gross_valuation_misstatement respondent asserts that there is a gross_valuation_misstatement for seventeen seventy’s tax_year a gross_valuation_misstatement occurs if the value or adjusted_basis of property claimed on any return is or more of the correct amount of such valuation or adjusted gross basis sec_6662 seventeen seventy reported the value of the conservation easements to be dollar_figure on its return this amount exceeds of the value ie dollar_figure of the easements as determined by respondent respondent called nelson bowes and virginia messick to testify as experts on the value of the interior and exterior easements mr bowes and ms messick bowes and messick have extensive experience in valuing commercial real_estate in colorado and we recognized them as experts on the value of the interior and exterior easementsdollar_figure we evaluate expert opinions in the light of each expert’s qualifications and the evidence in the record see 86_tc_547 where experts offer competing estimates of fmv we decide how to weigh those estimates by among other things examining the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by an expert’s opinion and may accept or reject an expert continued bowes and messick determined that the highest_and_best_use of the el jebel shrine on date before transfer of the interior and exterior easements was as a historic property used as a public events center church or performing arts center they determined that the highest_and_best_use of the parking lot before transfer of the interior and exterior easements was development of the parking lot for residential condominiums as a result of the approval of pud and the entitlements of the view plane variance bowes and messick relied on the comparable sales_method to value the el jebel shrine and the parking lot bowes and messick identified five comparable land sales and three comparable building sales--including the sale of the el jebel shrine itself--and adjusted those sales for time location size access and continued opinion in full or in part in the exercise of sound judgment see parker v commissioner t c pincite we may also reach a decision as to value on the basis of our own examination of the evidence in the record 538_f2d_927 2d cir aff’g tcmemo_1974_285 in deciding the fmv of property we must take into account not only the current use of the property but also its highest_and_best_use see 87_tc_389 sec_1_170a-14 and ii income_tax regs a property’s highest_and_best_use is the highest and most profitable use for which it is adaptable and needed or likely to be needed in the reasonably near future 292_us_246 85_tc_677 if different from the current use a proposed highest_and_best_use requires closeness in time and reasonable probability hilborn v commissioner t c pincite usability they determined that the value of the land--including the entitlements to construct a building on the parking lot up to feet--was dollar_figure and the value of the el jebel shrine was dollar_figure thus bowes and messick determined that the value of the parcels consisting of the el jebel shrine and the parking lot before the granting of the interior and exterior easements was dollar_figure bowes and messick determined that the highest_and_best_use of the el jebel shrine and the parking lot did not change following the transfer of the interior and exterior easements in other words the highest_and_best_use of the el jebel shrine after the transfer of the interior and exterior easements was as a historic property used as a public events center and the highest_and_best_use of the parking lot after the transfer of the interior and exterior easements was for residential condominiums the value of a charitable_contribution of a conservation_easement is the fmv of the easement at the time of the contribution sec_1_170a-14 income_tax regs when the before and after approach is used the fmv of the property before contribution must take into account zoning conservation or historic preservation laws that already restrict the property’s potential highest_and_best_use sec_1_170a-14 income_tax regs bowes and messick explain in their report that their analyses of sales of comparable properties before the grant of the interior and exterior easements are exactly the same as their analyses after the grant of the easements bowes and messick began their after valuation of the property with the before value of dollar_figure and then analyzed how the interior and exterior easements affected the before value of the el jebel shrine they determined that the interior easement decreased the fmv of the el jebel shrine by dollar_figure and attributed this diminution in value to the decreased flexibility in design and the increased insurance costs associated with the easement they then determined that the exterior easement did not have any effect on the value of the el jebel shrine because the designation of the el jebel shrine as a landmark effectively created a conservation_easement on the facade of the el jebel shrine before the transfer of the exterior easement to historic denver we generally find bowes and messick’s opinion on the value of the sherman street properties before the grant of the easements persuasive however we do not find credible bowes and messick’s conclusion that the exterior easement had no value they concluded that the designation of the el jebel shrine as a landmark effectively created a conservation_easement on the facade of the el jebel shrine before the transfer of the exterior easement to historic denver to the contrary representatives from both the city of denver and historic denver testified that the el jebel shrine’s landmark designation did not protect the property in the same manner as a conservation_easement held by a charitable organization the record establishes that property owners could demolish properties designated as landmarks that owners could modify the exterior of landmark properties with approval from the landmark commission and subject_to zoning restrictions and that the landmark commission was unable to regularly monitor the condition of landmark properties we agree with petitioner that the decreased flexibility to modify the exterior of the el jebel shrine and the increased monitoring by historic denver leads to the conclusion that the exterior easement had value therefore we find that respondent has failed to meet his burden of establishing that the value of the conservation easements claimed on seventeen seventy’s return ie dollar_figure exceeded of the correct value of the easements accordingly we conclude that the sec_6662 gross_valuation_misstatement does not applydollar_figure representatives from the city of denver testified that the city highly valued the preservation of both the interior and exterior of the el jebel shrine we infer from the city of denver’s insistence that seventeen seventy grant the exterior easement that the exterior easement had value to the city over and above the landmark designation for the same reasons that we find that the sec_6662 and h gross_valuation_misstatement penalty does not apply we find that the substantial_valuation_misstatement penalty under sec_6662 and e does not apply c negligence or disregard of rules or regulations respondent alternatively contends that the penalty for negligence or disregard of rules or regulations within the meaning of sec_6662 applies the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1 b and income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1 b ii income_tax regs disregard of rules or regulations is ‘careless’ if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation and is ‘reckless’ if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 a taxpayer may avoid liability for the sec_6662 penalty if the taxpayer had reasonable_cause and acted in good_faith with respect to the underpayment sec_6664 reasonable_cause and good_faith are determined on a case- by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s efforts to assess his or her proper tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 we have previously held that the taxpayer must satisfy a three-prong test to be found to have reasonably relied on professional advice to negate a sec_6662 accuracy-related_penalty the adviser was a competent professional who had sufficient experience to justify the reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir respondent has met his burden to show that seventeen seventy acted negligently or with disregard with respect to the requirements of sec_170 and the regulations thereunder we have found that the grant of the interior and exterior easements was a quid pro quo exchange petitioner concedes that seventeen seventy received the approval of pud in exchange for the easements and we have additionally found that seventeen seventy received as valuable consideration cpda’s recommendation to the planning board to approve the view plane variance request yet seventeen seventy reported the contribution of the conservation easements as a charitable_contribution_deduction at the fmv determined by ms roerig without any adjustment for the consideration it received in exchange for the easements we find that seventeen seventy did not make a reasonable attempt to ascertain the correctness of the charitable_contribution_deduction without adjusting the deduction for the consideration received petitioner contends that seventeen seventy acted with reasonable_cause and good_faith through its reliance on professional advice and therefore no sec_6662 accuracy-related_penalty is applicable with regard to its compliance with sec_170 seventeen seventy sought the advice of mr leppman petitioner contends that seventeen seventy provided mr leppman with all necessary and accurate information and that it reasonably relied in good_faith on the advice of mr leppman see freytag v commissioner t c pincite however mr leppman testified that he advised seventeen seventy that it had to reduce the value of the claimed charitable_contribution_deduction by the consideration received in the quid pro quo exchange seventeen seventy did not follow mr leppman’s advice to reduce the value of its deduction by the consideration it received it would be unreasonable for us to believe that at the time of the contribution and at the time of filing seventeen seventy’s return either seventeen seventy or its advisers believed that the contribution of the easements was an unrequited contribution or that the consideration received had no value consequently seventeen seventy’s disregard of mr leppman’s advice was not reasonable and in good_faith and therefore seventeen seventy cannot rely on the professional advice of mr leppman to negate the sec_6662 penalty we petitioner contends that seventeen seventy did not disregard mr leppman’s advice he contends that at the time seventeen seventy filed its form_1060 it reasonably believed it received no valuable consideration in exchange for the conservation easements petitioner relies on a summary appraisal of the parking lot completed by ms roerig before seventeen seventy filed its form_1060 ms roerig determined at that time that there was no increase in value to the parking lot resulting from the zoning entitlements because the burden of the rehabilitation obligations offset the value of the favorable zoning she supported her valuation by stating that market conditions placed the potential condominium development of the parking lot in a go slow position she further stated that a t such time as market support for development of the property is immediate a value study of the land could well reflect accrual of additional value to the parking lot by virtue of its vested use rights yet in her appraisal of the conservation easements she attributes substantial value to seventeen seventy’s ability to develop and market condominiums in the el jebel shrine during the same timeframe in which she placed the development of the parking lot in a go slow position indeed ms roerig testified that she used a phased construction concept to value the el jebel shrine and it appears from her expert report that buyers of condominium units within the el jebel shrine would purchase units for full price within the first year of development and before construction was continued sustain respondent’s determination of the sec_6662 penalty for negligence or disregard of rules and regulationsdollar_figure we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate decision will be entered continued complete we are unable to resolve the apparent discrepancy in market conditions for condominium development in ms roerig’s analysis from our review of the record moreover we do not find credible ms roerig’s summary appraisal of the parking lot or her conclusion that seventeen seventy did not receive any valuable consideration in the quid pro quo exchange we agree with respondent that it was not reasonable for seventeen seventy to rely on ms roerig’s conclusion regarding the value of the parking lot because we sustain respondent’s determination of the sec_6662 penalty for negligence or disregard of rules and regulations we need not consider respondent’s alternative contention that the penalty applies for a substantial_understatement_of_income_tax under sec_6662 and b
